DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IV (Claims 1, 3-7) in the reply filed on 06/10/2022 is acknowledged.

Drawings
By the context of instant paras. 27-34, it appears that Figures 4, 5A, 5B, 6A, 6B, and 6C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Please advise. 
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For instance: 
Claims 1, 5, and 6, recite a “biasing means for applying a rotational biasing force”, which is interpreted as a “tension spring” or equivalents by instant para. 60. 
Claims 5-7 recite a “switching means for switching”, which is interpreted as solenoid actuator 163B by para. 57, or equivalents by para. 58. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites, a “driving force transmitting mechanism configured to transmit”, which is interpreted as a “belt”, “chain”, “gear”, or equivalents by instant para. 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ham (EP 1726412).
Regarding the following claims, Van Ham discloses: 
1. A joint structure for a robot, the joint structure comprising: a joint portion (joint about axis 4) including a first part (joint of 1 about axis 4) coupled to a main body side link (1) and a second part (joint of 2 about axis 4) coupled to a distal side link (2); a driving force transmitting mechanism (10) configured to transmit, to the joint portion, a rotational driving force causing relative rotation of the second part with respect to the first part (10 drives relative rotation of 1, 2); and biasing means (6) for applying a rotational biasing force coaxial with the relative rotation to the second part, wherein the rotational biasing force counters gravity acting on the distal side link when the distal side link constitutes a cantilever having the joint portion as a fulcrum.

    PNG
    media_image1.png
    575
    1131
    media_image1.png
    Greyscale

3. The joint structure for a robot according to claim 1, wherein the distal side link (2) is included in a leg portion of the robot (para. 37), and the rotational biasing force prevents a change in a position of a backlash in the joint portion (joint about axis 4) when a transition is made between a first state in which the distal side link (2) does not constitute the cantilever and a second state in which the distal side link (2) constitutes the cantilever (motor 12 is controlled independently of motor 10; see fig. 4) during bipedal walking operation of the robot (para. 37).
4. The joint structure for a robot according to claim 1, wherein the distal side link (2) is included in an arm portion of the robot, and the rotational biasing force prevents a change in a position of a backlash in the joint portion (joint about axis 4) when an orientation of the distal side link (2) constituting the cantilever with respect to a gravitational direction changes (motor 12 is controlled independently of motor 10; see fig. 4).
5. The joint structure for a robot according to claim 1, further comprising: switching means (12) for switching between a first state (i.e., the state where 12 controls 6 to apply torque) in which the biasing means (6) applies the rotational biasing force to the second part and a second state (i.e., the state where 12 controls 6 to not apply torque) in which the biasing means (6) does not apply the rotational biasing force to the second part.
6. The joint structure for a robot according to claim 5, wherein the biasing means (6) includes an elastic body, and the switching means (12) includes a mechanism (e.g., 13) of expanding or contracting the elastic body.
7. The joint structure for a robot according to claim 5, wherein the switching means (12) selects the first state in a critical situation in operation of the robot, and selects the second state in other situations (para. 38).

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakebayashi (JP 2007119249).
Regarding the following claims, Kakebayashi discloses: 
1. A joint structure for a robot, the joint structure comprising: a joint portion (joint about axis 3) including a first part (joint of 2 about axis 3) coupled to a main body side link (2) and a second part (joint of 5 about axis 3) coupled to a distal side link (5); a driving force transmitting mechanism (22) configured to transmit, to the joint portion, a rotational driving force causing relative rotation of the second part with respect to the first part; and biasing means (13) for applying a rotational biasing force coaxial with the relative rotation to the second part, wherein the rotational biasing force counters gravity acting on the distal side link when the distal side link constitutes a cantilever having the joint portion as a fulcrum.

    PNG
    media_image2.png
    511
    580
    media_image2.png
    Greyscale

3. The joint structure for a robot according to claim 1, wherein the distal side link (5) is included in a leg portion of the robot (the scope of “leg portion” includes the arrangement of fig. 1), and the rotational biasing force prevents a change in a position of a backlash in the joint portion when a transition is made between a first state in which the distal side link (5) does not constitute the cantilever and a second state in which the distal side link (5) constitutes the cantilever (spring 6 compensates the torque generated in the arm 5 due to weight of 5 or load on 4 regardless of the inclination angle of 5) during bipedal walking operation of the robot.
4. The joint structure for a robot according to claim 1, wherein the distal side link (5) is included in an arm portion of the robot, and the rotational biasing force prevents a change in a position of a backlash in the joint portion when an orientation of the distal side link (5) constituting the cantilever with respect to a gravitational direction changes (spring 6 compensates the torque generated in the arm 5 due to weight of 5 or load on 4 regardless of the inclination angle of 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658